          Case 2:20-mj-13551-LDW  Document
                              UNITED STATES2DISTRICT
                                              Filed 12/10/20
                                                       COURTPage 1 of 1 PageID: 4
                                             DISTRICT OF NEW JERSEY

                                          MAGISTRATE’S COURTROOM MINUTES

UNITED STATES OF AMERICA                                 :     MAGISTRATE JUDGE:      LEDA D. WETTRE
                                                         :
              v.                                               MAGISTRATE NO.:          20-mj-13551
                                                         :
                                                         :     DATE OF PROCEEDINGS:     12/10/2020
GLEN TURNER
                                                         :
                                                         :     DATE OF ARREST:      12/10/2020
                                                         :
PROCEEDINGS:           Initial Appearance

( ) COMPLAINT                                                  ( ) TEMPORARYCOMMITMENT
(X) ADVISED OF RIGHTS                                          ( ) CONSENT TO DETENTION WITH RIGHT TO MAKE A
( ) WAIVER OF COUNSEL                                              BAIL APPLICATION AT A LATER TIME
(X) APPT. OF COUNSEL:    AFPD     X CJA                        ( ) BAIL DENIED - DEFENDANT REMANDED TO CUSTODY
( ) WAIVER OF HRG.:      PRELIM     REMOVAL                    (X) BAIL SET: $100,000
( ) CONSENT TO MAGISTRATE'S JURISDICTION                              (X) UNSECURED BOND
( ) PLEA ENTERED:      GUILTY    NOT GUILTY                           ( ) SURETY BOND SECURED BYCASH / PROPERTY
( ) PLEA AGREEMENT                                             (X) TRAVEL RESTRICTED
(X) BRADY WARNING EXECUTED                                     (X) REPORT TO PRETRIAL SERVICES
(X) FINANCIAL AFFIDAVIT EXECUTED                               (X) DRUG TESTING AND/OR TREATMENT
(X) DEFENDANT CONSENTS TO VIDEO                                ( ) MENTAL HEALTH TESTING AND/OR TREATMENT
CONFERENCE                                                     (X) SURRENDER &/OR OBTAIN NO PASSPORT
                                                               (X) SEE ORDER SETTING CONDITIONS OF RELEASE FOR
                                                                   ADDITIONAL CONDITIONS

HEARING(S) SET FOR:

(X) PRELIMINARY/ REMOVAL HRG.                                    DATE: 12/30/2020 at 11:00 am
( ) DETENTION / BAIL HRG.                                        DATE:
( ) TRIAL:    COURT       JURY                                   DATE:
( ) SENTENCING                                                   DATE:
( ) OTHER:                                                       DATE:




APPEARANCES:

AUSA                Samantha Fasanello & Robert Frazer, AUSA

DEFT. COUNSEL       Adalgiza Nunez, CJA

PROBATION

INTERPRETER
                   Language: (                )


Time Commenced: 5:10 pm
Time Terminated: 5:45 pm
CD No:           Zoom
                                                                                      Kimberly Darling

                                                                                      DEPUTY CLERK
